 TEXAS ALUMINUM COMPANY, INCTexasAluminumCompany, IncandUnitedSteelworkersofAmerica,AFL-CIOCase16-CA-3469February 10, 1970DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn April 21, 1969, Trial Examiner A NormanSomers issued his Decision in the above proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth intheattachedTrialExaminer'sDecisionHe alsofound that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissedThereafter, the Respondent and theGeneralCounsel filed exceptions and supportingbriefsThe Respondent also filed an answering briefPursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelThe Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer only to the extent consistent herewithWith respect to the allegation that employee GlenHolcomb was discriminatorily discharged for hisunion activities, the Trial Examiner concluded thattherewas not a preponderance of evidence tosupport the allegation and concluded that thedischarge of Holcomb was not violative of Section8(a)(3) and (1) of the ActWe disagreeFor the reasons detailed hereinafter, we find thatthe General Counsel establisheda prima faciecaseof a violation which Respondent failed to rebutHolcomb, an employee for approximately 3 1/2years,was discharged on September 23, 1968,allegedly because of his activities on behalf of theUnionRespondentcontendsHolcombwasdischarged because his work was unsatisfactory andbecause of his absences from workAs detailed more fully in the Trial Examiner'sDecision, the record shows that the Union renewedits organizational campaign at Respondent's plant inAugust 1968 and that on Sunday, August 11, theUnion held a meeting which was attended byupwards of 20 employees A few of the employees inattendance at this meeting, including Holcomb andWilliam S Stuckey, volunteered to serve on thein-plant organizing committeeHolcomb obtained anumber of union authorization cards and thereafteropenly solicited signatures from employees whilegoing into the plant, on breaks, and at his dinner73hourDuring the first week after the union meeting,Holcomb obtained 15 signed authorization cardsand 15 more the following week Thereafter,between August 23 and the date of his discharge,September23,Holcomb continued solicitingsignatures on his breaks but obtained only two tofour more signed cards.On August 14, Cecil Morgan, a productionsupervisor and Holcomb's "collateral" supervisor,toldHolcomb "if [he] didn't stop passing out cards- Union organization cards - and get out of theUnion, that the Company would find some way todischarge [him] " On August 16, while on a break,Holcomb went into the foreman's room where hebegan talking to a leadman, Dudley Combs As hewas asking Combs what he thought of the Union,Morgan appeared and said to him, "Uh-huh, you'regetting in hot water again with the Union dust afterwe helped you out of that other mess "' Morganstated further that this time he would not and couldnot help Holcomb The Trial Examiner found, andwe agree, that Morgan's remarks on these twooccasionswere coercive and violative of Section8(a)(1) of the ActAccording to the credited testimony of employeeCharles Keller, Keller was in the foreman's office onthe Sunday night following the Union meeting ofAugust 11 when he overheard Morgan ask anothersupervisor,Marion Odell, if he knew how manyemployeeswereattheUnionmeetingOdellanswered no, but stated he knew there was going tobe a union meetingMorgan then stated that "heknew that Holcomb was passing out cards for theUnion, was working for the Union, was pushing theUnion" and that "Holcomb was going to gethimself fired for pushing the Union " Keller testifiedthat he heard Morgan make such statements two orthree different times, or more, and that the last timehe heard Morgan make such remarks was in the lastweek of Morgan's 28-day shift As Keller testifiedwithout contradiction that Morgan started this shifton August 11, it appears from Keller's testimonythathe last overheardMorganmaking theseremarks during the week ending September 7On Monday, September 23, after leaving workearly on the previous Friday because of illness andcalling in sick on Saturday, Holcomb was suddenlydischargedThe record establishes, however, thatGroff permitted Holcomb to leave at the end of hisregular 8-hour shift on Friday because he was illwith the virus, and, in accord with establishedcompany policy, Holcomb called the storeroom thefollowingmorning and reported that he was stillsickwith the virus and could not work that dayAlthoughWarrenTravis,supervisorofqualitycontrol and Groff 's immediate superior, dischargedAs found bythe Trial Examiner the record shows that around the endof July or earlypart of August Holcomb was reprimanded for callingfellow employee Jimmy Benson a liar In factHal GroffHolcomb ssupervisorhad recommendedthatHolcomb be discharged but wasoverruledby PlantManager Parks181 NLRB No 15 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDHolcomb, it was Plant Manager Parks who orderedthedischargewithout any prior recommendationfromGrofforTravis.According toTravis'testimony, this in itself was an unusual procedure.Moreover, as found by the Trial Examiner, Parkscould not even recall who had informed him ofHolcomb'sabsenceonSaturday.He clearlyremembered, however, that it was neither Groff norTravis. The record shows further that Holcomb hadattended a union meeting on Sunday, September 22,the day before he was discharged.'We agree with the Trial Examiner's appraisal ofHolcomb's work record. Thus, despite Respondent'sclaim of complaints about Holcomb's tardiness inanswering the whistles for forklift operators, therecord fails to establish, as found by the TrialExaminer, that there were any complaints withregard to Holcomb's work after the Benson incident.The only significant event which occurred after theBenson incident was the Union's organizationalcampaign.It is well-established that direct evidence is notnecessary to support a finding of knowledge ofunion activity, but that such knowledge may beinferred from the record as a whole.3Holcomb was one of only a handful of employeeswho served on the Union's in-plant organizingcommittee. If not the most active solicitor ofsignatures,Holcomb was one of the Union's topsolicitors.The record further shows, contrary to theTrial Examiner's assertion, thatMorgan's concernwith Holcomb's union activities went beyond his twowarnings in mid-August. As noted,Morgan wasoverheard during the week ending September 7remarking to another supervisor that Holcomb wasgoing to get himself fired for pushing the Union. Inaddition, the record shows that Morgan had been inRespondent's employ for 16 years, 14 as a foreman,and that both Travis and Parks were aware of theUnion's organizational campaign.We are of theopinion, therefore, that the record amply supportsthe inference thatRespondent, includingPlantManager Parks, knew of Holcomb's union activities.When viewed in the light of the foregoing, thereasonsadvancedby the Respondent for thedischarge became patently pretextual. Thus, notonly was Holcomb suddenly discharged for absenceswhich Respondent admitted were not grounds fordischarge, but the absences which precipitated thedischarge were excused by Holcomb's supervisors.Indeed, Holcomb left work early on Friday becauseof his complaint of having the virus and called inwith the same complaint the following day. Groff, inexcusingHolcomb on Friday at the end of hisregular 8-hour shift, was apparently satisfied thatHolcomb's complaint was legitimate.Moreover,Holcomb's failure to show up the next day was'On September 27, 1969, in Case 16-RC-5023, the Union fileda petitionwith the Board'sRegionalOffice seeking to represent a unit ofapproximately 330 employees'See, e g,The Circle K Corporation.173 NLRB No 107certainlyapossibility.Notwithstanding,PlantManager Parks, without any investigation into thecausesforHolcomb'sabsence,orderedhisdischarge.Not only did Parks depart fromRespondent's normal procedure in himself orderingHolcomb's discharge, but he could not recall whoinformed him that Holcomb had been absent,although he did learn from this unknown source thatHolcomb was absent because of illness. In effect,therefore, Respondent discharged Holcomb allegedlyforbeing absent because of illness, even thoughexcused from work and with no indication in therecord that his illness was not legitimate.Further, as the Trial Examiner found, the recordfailed to support Respondent's additional claim thatHolcomb was tardy in responding to signals for hisservices. In support of its claim that Holcomb had apatternofabsencesonweekends,Respondentproduced only the generalized testimony of MorganthatHolcomb was absent more than any otheremployeeonFridaysandSaturdays.Furtherdetracting from this claim is the fact that other thantheweekend preceding his discharge, the recordshows that Holcomb was absent on a weekend ononly one other occasion - the day after Labor Day,and although Respondent normally issued warningslips for unexcused absences, Holcomb received nowarning slip on that occasion.Under the circumstances previously recited, wefind that the reasons advanced by the Respondentfor the discharge of Holcomb are pretextual andthatRespondent has clearly failed to rebut theGeneral Counsel'sprima faciecase. Accordingly, weconclude that Respondent discharged Holcomb fordiscriminatoryreasons, in violation of Section8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent discriminatorilydischargedGlen Holcomb in violation of Section8(a)(1) and (3) of the Act, we shall further order theRespondent to cease and desist from such unfairlabor practices and require that it take certainaffirmativeactionwhichwe find necessary toremedy and remove the effects of this unfair laborpractice and to effectuate the policies of the Act.We shall, therefore, order that Glen Holcomb beoffered immediate and full reinstatement to hisformer or substantially equivalent position withoutprejudice to his seniority or other rights andprivilegesandmade whole for any loss of paysuffered by reason of the discrimination against him,from the date of the discrimination to the date ofthe offer of reinstatement. Loss of pay shall becomputed as prescribed in FW.WoolworthCompany,90NLRB 289, andIsisHeating&Plumbing Co,138 NLRB 716. We shall also ordertheRespondent to make available to the Boardupon request payroll and other records in order to TEXAS ALUMINUM COMPANY, INC75facilitate the checking of the amountof backpaydueCONCLUSIONS OF LAWIBy threatening or warning an employee that hisactivityon behalf of the Union will result in areason being found to discharge him, Respondentinterfered with, restrained, and coerced employees inthe exercise of their rights guaranteed by Section 7of the Act, thereby violating Section 8(a)(1) of theAct2By discharging Glen Holcomb because of hisinterestandactivityinbehalfof the Union,Respondent committed unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act3The aforesaid unfair labor practices found tohave been committed by the Respondent are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the ActORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelations Board hereby orders that the Respondent,Texas Aluminum Company, Inc, Rockwall,Texas,its officers,agents,successors,and assigns, shallICease and desist from(a) Threatening or warning any employee that hewill be discharged or that Respondent will find areason for discharging or otherwise discriminatingagainst him because of affiliation with or activity onbehalf of UnitedSteelworkers of America or anyother labor organization(b)DiscouragingmembershipinUnitedSteelworkers of America,AFL-CIO,or in any otherlabororganizationofitsemployees,bydiscriminating against any employee because of hisunion sentiments and activities by discharging him(c)Inanyothermanner interferingwith,restraining,or coercing employees in the exercise oftherighttoself-organization,toform labororganizations,to join or assist the above-named orany other labor organization,to bargaincollectivelythrough representatives of their own choosing, andto engage in any other concerted activities for thepurpose of collective bargaining or other mutual aidor protection,or to refrain from any and all suchactivities2Take thefollowing affirmative action which isnecessary to effectuate the policiesof the Act(a)OfferGlenHolcomb immediate and fullreinstatementtohisformerorsubstantiallyequivalentposition,withoutprejudicetohisseniority and other rights and privileges,and makehim whole for any lossof pay whichhe may havesuffered as a result of the discrimination againsthim, in the manner set forth in the section hereinentitled"The Remedy "(b)Notify GlenHolcomb if serving in the ArmedForcesof the UnitedStates of his right to fullreinstatement upon application in accordance withthe Selective Service Act and the Universal MilitaryTrainingandServiceAct,asamended,afterdischarge from the Armed Forces(c) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d) Post at its plant in Rockwall, Texas, copies ofthe attached notice marked "Appendix "° Copies ofsaidnotice,on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent'sauthorized representative, shall bepostedbyRespondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilypostedReasonable steps shall be taken to insurethat said notices are not altered, defaced, or coveredby any other material(e)Notify the Regional Director for Region 16, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewithin the event this Order is enforced by a judgment of the United StatesCourt of Appeals,the words in the notice reading Posted by Order of theNationalLabor Relations Boardshall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations BoardAPPENDIXNOTICETO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT threaten or warn any employee thatwe will discharge or find reason to discharge orotherwise discriminate against him for belonging to orbeingactiveon behalf of United Steelworkers ofAmerica,AFL-CIO,or any other labor organizationWE WILL NOT discourage membership in the UnitedSteelworkers of America, AFL-CIO, or in any otherlabor organization by discriminatorily discharging ouremployeesbecauseof their union sentiments andactivitiesWE WILL offer Glen Holcomb immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority and otherrights and privileges, and make him whole for any lossof pay which he may have suffered as a result of thediscrimination against himWE WILL notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStatesofhisrighttofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed ForcesWE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form,join, or assistUnited Steelworkers of America, AFL-CIO, or any 76DECISIONSOF NATIONALLABOR RELATIONS BOARDotherunion,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inother concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.All our employees are free to become, or refrain frombecoming,members of the above-named or any otherlabor organization.TEXAS ALUMINUMCOMPANY, INC.(Employer)DatedBy(Representative)(Title)Thisisan official notice and must not bedefaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom the dateof posting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliancewith its provisionsmay be directed to theBoard'sOffice,Room 8A24, Federal OfficeBuilding,819 Taylor Street,Fort Worth, Texas 76102, Telephone 817-334-3921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. NORMANSOMERS,TrialExaminer: This case washeard beforeme in Dallas,Texas, on February 3 and 4,1969,on complaintof the General Counsel issuedDecember 20on a chargefiledNovember 6, 1968. TheGeneral Counselasserts in substance,that in mid-August1968, Respondent,through CecilMorgan,a supervisor, inviolationof Section 8(a)(1) of the Act, threatened orwarned employeeGlenn Holcomb that his activity onbehalf of the Union would resultintheRespondentfinding a way to discharge him, and thaton September23, 1968,Respondent,throughMartin Parks, generalmanager of the plant,in violationof Section8(a)(3) and(1) of the Act,dischargedHolcomb becauseof his unionactivity.Respondent denies the supervisorgave any suchthreatorwarningtoHolcomband deniesthat thedischargeof Holcombwas becauseof hisunion activity,the defensebeing thatRespondentdischargedHolcombbecause his workwas unsatisfactoryand hecould not bedepended on.The General Counsel and Respondentpresented oralargument and have filedbriefs,which have been dulyconsidered.On the entirerecord andmy observation ofthe witnesses,Imakethe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT;THE LABORORGANIZATION INVOLVEDRespondent is a Texas corporation with its plant andoffices inRockwall,Texas,where it makes and sellsaluminum extrusions.Itsellsand distributes to pointsoutside the state at least$50,000 a year of its productsannually,and it receives at least $50,000 of goods andmaterials a year from outside the state. It is not disputedand I find Respondent is engaged in commerce within themeaning ofthe Act.The Charging Party, United Steelworkers of America,AFL-CIO,isa labor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA The Facts1.Holcomb's jobs and wage rate progressThe issues, as indicated, are whether Respondent'sdischargeofHolcomb on September 23, by PlantManager Parks was because of Holcomb's union activity,and further, whether over a month before this, CecilMorgan, a supervisor, had forewarned Holcomb of suchan outcomeif he actively supported the Union.Holcomb was hired in February 1965 as a laborer inRespondent's aluminum extrusion plant at $1.45 an hour,which was the lowest grade in that line of work. A yearlater, in early 1966, Holcomb was promoted to dolly(forklift) operator, where he started at grade C, the lowestin that line.He received several merit increases and all ofthe general increases.At the time of his discharge, he wasat gradeA, thetop rank as a forklift operator receivingthe highest wage rate in that line of work,$2.34, $2.42, or$2.50 an hour, depending on which of the three shifts hewas on (day, swing, or night), based on rotation every 28days.The work of a dolly or forklift driver is a servicingoperation for the employees of various other operationsacross the board, such as extrusion press operators oremployees engaged in sawing billets out of aluminum logsThese employees, needing materials to be carted or hauledaway, whistle or otherwisesignalfor a dolly operator, andifhe takes too long to respond, the production employeewho has called for service complains to his supervisor, andhe in turn will report a complaint which reaches theimmediate foreman of the dolly drivers, Hal Groff.(Groff, in turn, is under Warren Travis, supervisor ofquality control, and Travis is under Parks, the plantmanager).Among the foremen of the productionemployees that supervise employees serviced by dollyoperators (and by that token are "collateral" foremen ofthe dolly drivers) was Cecil Morgan.2.Holcomb's attendance at a union meeting onAugust 11 and his experience with two differentforemen, one shortly before and the other shortlyafter that date(a)Holcomb's experience shortly before August 11with Groff,hisimmediatesupervisor:the "Bensonincident"ThefulcrumconcerningtwoeventsprecedingHolcomb's later discharge on September 23, wasHolcomb's attending a union meeting on August 11. Theevent that preceded August 11, and which didnotconcernthe Unionwas anexperience of Holcomb with Groff, hisimmediate supervisor. The event after August 11 whichdidconcern the Union was Holcomb's encounter, as hetestified,withMorgan, one of Holcomb's "collateral"supervisors.Holcomb's experience with Groff, that occurred beforeAugust 11, involved Holcomb's having called JimmyBenson,a fellow dolly driver, a liar. This happened theend of July or beginning of August. As all parties agree,Respondent was then short of dolly drivers, and thisplaced an additional load on the dolly drivers (a conditionwhichRespondent later rectifiedbydoublingits TEXAS ALUMINUM COMPANY, INC77composition of dolly drivers) Benson told Holcomb hecould handle that added load (i e , service two buildingsinstead of the normal one), and Holcomb retorted that ifBenson thought so he was a liar Benson then reportedthis to Groff, and vowed that if Holcomb ever called himthat again, he would give an appropriate response Groffthe next day let Holcomb have it He told Holcomb suchan appellation was a summons to combat, and he addedthat he had reports Holcomb was not doing his job(Holcomb did not mention Groff's second imputation untilcross examination)Groff told Holcomb he wanted todischarge Holcomb, but would first talk to Plant ManagerParksGroff did so Parks told Groff to give Holcomb"another chance," and he conveyed this to Holcomb HetoldHolcomb to apologize to Benson, which HolcombdidGroff also told Holcomb he would not be given awarning slip, and none was These warning slips areknown as "pink slips " Under Respondent's procedure,where an employee has received three pink slips within 6months, it is a ground for discharge This is notnecessarily an exclusive ground, since an employee may bedischarged before three pink slips, or he may be retainedafterthatnumber, depending on circumstancesThedominant consideration, as Plant Manager Parks put it, isthe "human approach," or as Quality Control SupervisorTravis,Groff s superiorput it, "we try to salvageemployees, if we can ' i(b) The conversations of MorganHolcomb ccollateralsupervisor on August 14 and 16From the time of the Benson incident to September 23,the day Holcomb was discharged, Holcomb received nocomplaints about his work from Groff, his immediatesupervisor, or Travis, Groff's superior, or any of the"collateral"supervisorsHolcombwassummarilydischarged on September 23, when he reported to work,and this was on direct orders of Plant Manager ParksParks admitted that in himself initiatingHolcomb'sdischarge, he followed an unusual procedure, since theinitiative comes from either the immediate supervisor, in'Holcomb throughout his employment had received5 pinkslipsHislast one was on February5whichwas about 6 monthsbeforethe Bensonincident and between 7 and 8 munths before Holcomb s discharge onSeptember 23Holcomb s first pink slip was in 1965 when he was alaborerHis otherfourwere as a dolly operator underGroff All five bydate offense and discipline were as followsDateOffensePenalty68 65Failuretoreportforweekwithout notification (unexcused)Rule 20Warning831 66HorseplayRule 373 days off1125 66Failure to report for work withnotification(unexcused)Rule 21Warning610-67Failure to report to work withnotificationUnexcusedWarning25 68Rule 24 Failure to punch in andoutwithin the prescribed timelimits(Twice in the past week)WarningHolcomb's case Groff, or if Groff is on vacation, Groff' ssuperior, TravisManager Parks testified concerning whyhe followed this procedure in Holcomb's case, and this isdeferred pending Holcomb's post-August 11 experience,which he testified he had with Morgan, one of his"collateral" supervisorsAs earlier stated, Holcomb on Sunday, August 11,attended a meeting called by the Union for formation ofan inplant organizing committee This was a renewal bytheUnion of an organizing drive, in which in 1967, theUnion had been unsuccessful The Union lost the 1967election, and there is no claim that the election was otherthana fair one, there being no claim Respondentcommitted unfair labor practicesAlso,during thatelection,Respondent had distributed a pamphlet amongthe supervisors (published by the National Association ofManufacturers)of"DOsandDON'TsforSUPERVISORS," which among other things states thatthe supervisor cannot "threaten or actually dischargean employee because of his activities in behalf of theunion " No supervisor is claimed to have transgressed anyof the "dont's " Insofar as Morgan is claimed to havetransgressed here, i e , after the election of 1967 and at theUnion's renewal of its drive in August 1968, it involves hisexperience with Holcomb and no other employeeHolcomb testifiedMorgan spoke to him on separatedays after August 11He testified that on August 14,while he was in front of the billet house, Morgan askedhim to load some aluminum logs and haul them to abuildingwhere the press operators work, and toldHolcomb "that if [he] didn't stop passing out cards -union organization cards- and get out of the Union,that the Company would find some way to discharge[him] "Holcomb testified further that on August 16, he hadcaught up with his work and was relaxing with a coke Hesaw sitting in the foremen's room Dudley Combs, aleadman (who is a cut above the regular employees butbelow a supervisor, and is eligible to vote)Holcombtestified he asked Combs what he thought of the Union,and he had hardly gotten his words out, when Morganappeared and said to him, "Uh-huh, you're getting in hotwater again with the Union just after we helped you outof that other mess" (referring to the Benson incident), andthat this time he would not and could not help himMorgandeniedbothoccurrencesCorroboratingHolcomb insofar as it indicates that Morgan told a fellowsupervisor what he said was in store for Holcomb becauseof his union activity was the testimony of employeeCharles KellerKeller is a saw operator and an employeeoverwhom Morgan is one of three rotating foremen(depending on which foreman is on Keller's shift, the nightshift)The night shift is from 11 p m to 7 am Keller'sregular practice is to go to the foremen's office within ahalf hour before punch-in time "to get the reports," i e ,pick up his instructions concerning the size and amountsof the billets he is to saw during the shift Keller testifiedthat on Sunday, August 11, which was the first of the 28days on which Morgan, under the rotation system, wasthen on the night shift,, he heardMorgan asksupervisor'Keller gave the date of the Sunday in question as August 12, instead of11thWhile the difference does not matter it is presumably explained bysomething to which Plant Manager Parks referred at a later stage and in adifferent contextThough the night shift begins an hour before midnight,the shift is identified by the ensuing day, to accord with the new dayushered in by the coming of midnight 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDOdell whether he knew how many had been to the unionmeeting that day, Odell said he did not, whereuponMorgan said he knew Holcomb "was passing out cardsfor the Union." Keller testified that Morgan said this toOdell on 2 or 3 days during that 28-day period and hadfurther said to Odell that "Holcomb was going to gethimself fired for pushing the Union."Morgan, on direct examination, denied he ever said toOdell in Keller's presence about getting Holcomb firedOn cross, he admitted that Keller does indeed visit theforeman's office at punch-in time to get his billetinginstructions,thatduring that period, he,Morgan,discussed the Union's organizational campaign with fellowsupervisors but that while he did not recall Keller beingpresent on these occasions, "It is possible (he could havebeen) but I don't recall."Keller, apart from a naturalsense of restraint against testifyingagainst hisemployerand his immediate supervisor (on the day Keller testifiedin this case,Morgan, under the 28-day rotation system,was Keller's supervisor) showed a marked freedom ofartifice.This,alongwithMorgan's partial corroborationof Keller, and the unexplained failure to call as a witnessSupervisorOdell,whom Keller specifically identified asthe one to whom Morgan had spoken about Holcomb,caststhe weight in favor of Keller, and he is creditedMorgan's statement to Odell was not a transgressioneither of the Act or the "don't" stricture of the publishedpamphlet, sinceMorgan made it to a fellow supervisor(apparently without his having taken notice of employeeKellerwhen the latter overheard Morgan).However,what Morgan is established to have told Odell bears onwhatHolcomb testifiedMorgan said to him.Thecontents, in each instance, were substantially similar.Though Holcomb, in other respects, had his share ofcredibility gaffs, his testimony concerning whatMorgansaid to him those two nights was as persuasive asMorgan's "no" was not.Morgan showed a palpableembarrassment when he made the denial, since the senseof his statements to Holcomb was that in his own way hewas seeking to have Holcomb avoid doing himself in bypushing the Union.The sense of this is particularlyunderscored in the second conversation, the one allegedlyin the presence of leadman Combs, where Morgan, asHolcomb testified,said"we helped you out of that othermess."The statement rather suggested that he hadthought well enough of Holcomb to have wanted himretained.Consistent with the import of this last is thetestimony of Morgan on mattersrelatingtoHolcomb'sperformance on the job (on which Respondent was relyinginhisjustificationof having discharged him)Theseinvolved the claim that Holcomb had a pattern ofabsences on weekends, and also the claim that whenproduction employees gave the whistle for dolly service,Holcomb tarried idly before responding.Morgan testifiedthat while he had observed Holcomb absent more oftenthanother employees on Fridays and Saturdays, herejected the claim that Holcomb lingered when called forservice.He testified that a few employees may havecomplained, but he never at any time complained to dollysupervisor Groff about Holcomb.And in summing upHolcomb's performance as a whole, on the basis of acombination of Holcomb's rendering service when calledand his pattern of weekend absences, Morgan testifiedHolcomb's "work was fair." This squares with thestatement imputed to Morgan on August 16th in thepresence of leadman Combs (who did not testify) that"we" (Morgan and presumably the other foremen whoseemployees were serviced by Holcomb) had helped him outof his recent "mess."The fair implication was thatMorgan had thought enough of Holcomb's services tohave wanted him kept on the job but that Holcomb wassounding his own death knell by another "mess" in theinquiry he put to leadman Combs regarding the Union.With due regard to Respondent's blamelessness in the pastand the supervisors' adherence to the "don't" strictures,the conclusion is that the weight of the evidence favorsHolcomb's account of what Morgan told him on August14 and 16, and Holcomb is credited3.Holcomb's performance from the time of theBenson incidentAs stated, it is not disputed that there had been nocomplaints about Holcomb's work from the time of theBenson incident. Holcomb testified, and it was not denied,that during the week preceding his discharge, Holcombasked his three "collateral" supervisors (Morgan, OdellandMarvin Moser) whether they had complained abouthis work, and they assured him they had not. Morgan (theonly one of the above three who testified) had, as earliermentioned, affirmed that he had never complained aboutHolcomb throughout Holcomb's employment. Holcomb,during that last week on the job, had not asked Groffabout complaints but Holcomb's testimony is not disputedthat from the time of the Benson incident Groff had nosuch complaint.However, during that same week, Holcomb spoke toGroff on another subject. On Friday, September 20,Holcomb, after working his 8-hour shift on regular time,toldGroff he had a virus and was too sick to workovertime. (The forklift operators were then on a 12-hourshift,which consisted of 4 hours overtime after the regular8 hours. They were also required to work Saturday, whichisanovertime day.) Groff then permitted Holcomb toleave for home. Holcomb, during the General Counsel'scase-in-chief testified he had put in full time (i e , 12 hoursaday) that whole week until Friday, when Groffpermitted him to go home after completing his 8 hours onregulartime.Respondent,duringitspresentation,introduced the card for Holcomb's last week on the job,which showed that Holcomb had not worked overtime onThursday, September 19, either, and indeed had on thatday punched out about an hour and a half before the endof his 8-hour shift on regular time. Respondent alsoproduced Holcomb's card for the Labor Day week, andthat card showed that Holcomb had been absent on oneshift that week, - the one that followed the Labor Dayholiday. On rebuttal, Holcomb testified he did not disputethe accuracy of the attendance cards but that he did notremember those absences, nor could he recall thecircumstances.The undisputed testimony that from thetime of the Benson incident neither Groff nor Traviscomplained to or about Holcomb, would indicate thatGroff,who did not testify in the case, neither calledHolcomb to account for either of these absences whenthey happened, nor did he do so when he excusedHolcomb from overtime on Friday, September 20.' Earlythe next morning, Saturday, September 21, Holcombcalled in saying he still had the virus and could not workthat day. Under Respondent's procedure, the storeroomtakes the call and turns it over to the immediate'The importance Respondent attaches to anunexcusedabsence isreflected in the fact that of five pink slips Holcomb received throughout hisemployment(supra,fn 1), three had been for unexcused absence(the lastone as stated,having been in June 1967) TEXAS ALUMINUM COMPANY, INCsupervisorGroff having meanwhile left on vacation, themessage was handed to Travis Travis, the previous night,had been informed by Groff that Holcomb left early onThursday and Friday, with no complaint by Groffregarding either day Travis, when he was informed of thesick call on Saturday did not contact Holcomb that dayor on Monday Neither did he report it to Plant ManagerParks or initiate any question concerning it4 The discharge on September 23On Monday, September 23, Holcomb was due to beginon the swing shift, which starts at 3 p in Holcombreported to work about 10 minutes before this, and foundhis attendance card missing Finding Groff gone, HolcombinquiredofTravisTravistoldHolcomb he wasterminating him "because his work was unsatisfactory and[he] could depend on his being there " Holcomb asked"who made the complaint," and Travis did not sayHolcomb then told Travis he had the preceding weekasked the "collateral" foremen, and they assured him thatthey had made no complaint Travis retorted, "They don'tmake complaints to you, they make them to me " Thefact,as stated, is that from the time of the Bensonincident, there had been no complaints regarding Holcombby any supervisor 'Also, though it was Travis who told Holcomb he wasdischargingHolcomb, it was Plant Manager Parks, asearlier stated, who discharged him Parks testified that onMonday, September 23, he was informed by a source hedid not remember, but it was not Groff or Travis thatHolcomb had been absent Saturday Parks, finding Groffgone, went to Travis Travis testified Parks told him hewantedHolcomb discharged and mentioned Holcomb'sabsences on Thursday, Friday, and Saturday (TravisquotedParks as mentioning these 3 days, with noreference to the one during Labor Day week ) Travis andParks testified that Parks said to Travis that Holcombcould not be depended on Travis testified that he thenexpressed concurrence with Parks' decision because of thetroublesRespondent had had in the past with Holcomb,and so Travis testified, ` that was about it "Travis testified that although he knew Groff hadpermittedHolcomb to leave after his 8-hour shift onFridayandhadgottenthemessageonSaturdayconcerning Holcomb's sick call, he did not know whetherParks was aware of it Parks, on the other hand testifiedhewas aware of these matters, but had decided todischarge Holcomb neverthelessB The Reasons Assigned for the DischargeParks, in answer to how Holcomb, after the Bensonincident, had failed of the "chance" that he himself hadgiven Holcomb, testified it was "additional absences fromwork, basically " Parks admitted these absences were nota ground for discharge but added that they were `conductto be concerned about" and that the one who `shouldbecome concerned about such problems" would be ' aman's immediate supervisor,'-inHolcomb's case,Groff or in his absence, Travis Each had the authority to'Holcomb receivedfurtherconfirmationregardingthisafterhisdischarge In addition to his speaking again to Morganwho repeated hisearlier assurance he inquired also of Seely Summers the chiefpress orextrusionsupervisor (who is over MorganOdell and Moser) Holcombtestified that Summers assured him that neitherhe nor anyone under himcomplained about his service Summers did nottestify79discharge Holcomb if Holcomb did not meet the chanceParks had given him, and as Parks testified, the initiativenormally comes from the supervisors at the lower echelonand not from the top authority Parks testified his actionin having given Holcomb another "chance" at the time ofthe Benson incident reversed the order in regard to whowas to take the initiative concerning Holcomb ParksexplainedWell, I felt that it was my responsibility, since I hadpreviouslymore or less taken this responsibility awayfrom Mr Groff, in our meeting in August I had goneagainst his recommendations to terminate Holcomb andhad continued his employment I felt that the furtherresponsibility for him rested on my shouldersParks gave no indication that in giving that chance toHolcomb in early August, he had thereby conveyed toGroffor Travis - that their responsibility to act ifHolcomb failed of that chance had now passed from theirshoulders to him But if he had that subjective feeling,howevermuch he failed to communicate it to hissubordinates, it could hardly have embraced the feelingthat Groff - or Travis - was no longer responsible forHolcomb's day-to-day progress and at least for reportingto him anything that was a subject of "concern " Anyabsences which were a cause of concern would thus, if notacted on by Groff (or Travis) have been reported by eitherof them to Parks That Parks should have gotten suchreport from sources other than Groff or Travis was thusas unusual as the action Parks initiated on the basis of areport from the other source or sources Parks would thusnaturally have remembered the source he would at leasthave remembered the class of person that reported theabsence if not the specific informant as vividly as heremembered the action he initiated on the basis of itFurther departing from the normal procedure was theaction itself Since Respondent admitted its policy was to"salvage" the employees if it could, the fact that there hadbeen no complaint against Holcomb from the time of theBenson incidentwould indicate that he had been"salvaged " Also, since the policy in Parks' words, was toapply the "human approach," it is difficult to square thedrastic action thus taken against Holcomb on the heels ofhaving been excused by his supervisor on Friday fromovertime because of sickness and his calling in the nextday because he was still sick, with the "human approach"that Parks himself espousedParks testified that the reason for his initiating thedischarge of Holcomb was his total record, which includedthematters that preceded the Benson incident But thesematters were presumably forgiven if his salvage had beenachievedRegardingHolcomb's conduct preceding theBenson incident, Respondent cited the followingPrior absenteeism and untimeliness in responding' tocallsforforkliftserviceNo records were producedconcerning Holcomb's prior absences The only testimonyconcerning them was Morgan's observations, previouslymentioned, that Holcomb throughout his employment wasabsentmore than other employees on Fridays andSaturdaysMorgan, however, testified, as earlier stated,that he had never complained about Holcomb either onthe score of these absences or on the score of Holcomb'sbeing laggard in responding to calls for forklift service,and further that his "general" observation, on all scores,was thatHolcomb's"workwas fair "No othersupervisors testified to any complaints about Holcomb oneither scoreWe may assume, however, that there werecomplaints about Holcomb as Travis testified there were 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaints about other forklift operators, though hetestified that in this respect Holcomb's name "croppedup" more often than that of other dolly operators.'Other individual experiencesParks testified his firstoccasion to take notice of Holcomb was in early 1967,when a forklift was broken and the investigation indicatedthat it could not be pinpointed to any one of the threedolly operators on the job (that included Holcomb), andso all three were laid off for 3 days. Travis testified hisfirst occasion to notice Holcomb was in the Christmas of1967.At that time, the production workers had so farcaught up that there was no need for dolly drivers, andthey were laid offuntilafter the end of the year. Holcombthereupon volunteered for other work and Travis put himattheinspectiontable.Holcombwasadmittedlyunfamiliarwith this work and did not do well at it,whereupon Travis told him to continue on layoff statusuntilhisregularwork as dolly driver was resumed.Respondent sees this as "displaying a general overallattitude of Holcomb."Travis' other experience with Holcomb was in aboutJanuary of 1968. He testified he had then asked Holcombto explain a report that Holcomb the previous Saturdayhad come in with liquor on his breath, and thatHolcomb's explanation was that he had called Groff onthe telephone and told him he was too sick to come in,but that Groff insisted he report anyway; Travis furthertestified that he then told Holcomb he should have toldGroff the true reason he could not come to work.Holcomb, on rebuttal, testified that in this call to Groff hetold him he "had been drinking a little" and was sick andso he said he thought he should not come in, but thatGroff insisted he better be there at 7 p m. Holcombfurther testified that when he made that call, it was at aplace not far from the plant but too far from his home toleave for there and get back to the plant in time, so hedrove around about a half hour and then went to the planta little before 5 o'clock; Holcomb testified he dousedhimself with coke (there being no coffee on the premises)and that the dolly driver then on the shift, whomHolcomb was to relieve, came over and asked Holcomb ifhe could take over now because he had an importantreason to leave early, Holcomb replied that he could if itwas important, and thereupon he worked the 2 hours ofthe remainder of the other driver's shift and also his own'In that connection, Respondent introducedtwo employees,one Vaughn,a saw operator,and the otherCullms,a press operatorTheytestified toindividual experiences of theirs in which Holcomb had taken too long inrespondingto calls forserviceThe General Counsel,on the other hand,introduced two employees(Keller,supra,in2,a sawoperator likeVaughn, and William Stuckey,an assistant press operator,who recentlyleft ofhisownaccordTheytestifiedHolcomb regularly responded intimely fashion to servicecallsSoon thesediffering sets ofindividualexperiences one is about as illuminating as the otherRespondent sought to link the tardy responses ascribedto Holcomb tosome time in August 1968,which would be after the Benson incident Thiseffort wasdiscreditedby testimonyof Cullinsthat hecouldnot rememberwhen in 1968 it happened,or if it was in fact in 1968 at all Vaughn, whostartedwith the testimony that it happened three times inAugust 1968,wound up testifying it happened only once inAugustYetRobert Smith,an instrument repairman,whom Respondent produced in corroboration ofthe testimony of Vaughn and Collins about their individual instances ofHolcomb's imputed laggardness, testified he had not the remotest notion ofwhen in 1968 it happened Further discrediting the vague testimony ofVaughn that it happened in August 1968 is the undenied testimony thatnone of the foremenoverthe employees who are servicedby forkliftoperators complained about Holcomb and the testimonyof Travis thatsuch complaints that"cropped up"in the past aboutHolcomb's responsesto servicecalls involvedincidents going back"quite a bit" before hisdischargeshift that started at 7. Several days later, as Holcombtestified,Groff told him he had been turned in fordrinking on the job, whereupon, as Holcomb furthertestified, he denied he had been drinking on the job andreminded Groff that in that call, he had told him he hadbeen drinking and was sick, but that Groff insisted hecome to work. Travis testified that after this incident herecommended to Groff that he fire Holcomb, but thatGroff did not do so because they were then too short ofdolly drivers. (They then had two or three drivers againstanadequatecompositionof six.)Whether or notHolcomb's account of what he told Groff "carries its owndeathwound"6 or called for testimony from Groffconcerning his version of the talk (where he might haveindicated whether the shortage of manpower that wouldimpel a supervisor to require a man who reports sick tocome to work could also impel him to make a likedemand on a man who reports he had been drinking alittleand was sick) need not be labored here. Holcombwas not discharged or disciplined or given a pink slip.Nor, with all due deference, am I impressed with the"yes" that Parks gave to the suggestive question put tohim that this incident of January 1968 (to which Traviswho preceded Parks on the stand had testified) had beenconsidered by Parks on September 23, when he dischargedHolcomb, for its bearing on whether Parks, though awareof Holcomb's having reported sick on Saturday, doubtedthe veracity of the call (Parks, when he first admitted hisawareness of that call, had not sought to qualify it withany intimation that he was dubious about its genuineness.)By way of final observation, we note that the samereason assigned for Groff's failure to discharge Holcombin January as testified to by Travis, is now assigned asParks'reasoninAugustforoverrulingGroff'srecommendationaftertheBenson incident to fireHolcomb. Parks testified-My response at that time was that I thought we couldgiveHolcomb a second chance.We were havingdifficulty at the time obtaining dolly drivers.We neededa man to cover the shift. The labor situation being whatithad been, being very tight, we are all aware, we feltthat we should do everything possible to retain the manand try to salvage the situationAt the time of the Benson incident, Respondent hadonly three dolly drivers, and they needed twice as manyThe double load thus put on the dolly drivers was indeedwhat had brought on Holcomb's"liar" accusation toBenson.Benson'svaunting that he could handle thedouble load taxed Holcomb's sense of what was possible,and he expressed it by calling Benson a liar, but that kindof a hassle was now abated by the fact that Respondenthad meanwhile achieved its requisite manpower for dollyservice.Respondent stresses that by September 23, it nowhad its needed composition of six dolly drivers, and so,Parks testified, he could dispense with Holcomb. In thatconnection, it is observed that after the Benson incident,Respondent placed Building 2, that apparently had themost frequent calls for dolly service, under quality controlby doubling the number of dollies there on each shift.This, as stated, abated the kind of situation that triggeredthe words Holcomb and Benson had with each other inearlyAugust. As appears, from the time of the Bensonincident, there were no complaints against Holcomb byany of the "collateral" foremen (those supervisingemployees who are serviced by the forklift operators).'N L R BvRobbinsTire & Rubber Co,161 F 2d 798, 800 (C A 5) TEXAS ALUMINUM COMPANY, INC81C ConclusionThe two elements in conflict here, and accounting inpart for the length of the treatment of the evidence, aretheseOn the one hand, there is grave difficulty inreconcilingthe precipitate action on September 23, with agenuineoperationalmotiveOn the other hand, theconclusion the General Counsel urges that this action wasantiunionmotivated,hingeson supervisorMorgan'swarning in mid-August, with no additional facts toestablish the inferential link between this supervisor'swarning and the action taken by Plant Manager ParksThe truism in Judge Brown's classic opinion inMcGahey'that"management can discharge for goodcause, or bad cause, or no cause at all," was, of course,not intended to suggest that the quality of the reason hasno evidentiary bearing on the actual motivation It was acaveat against a cavalier assumption by the fact-finderthat if the employer's action was not one the fact-finderwould have taken in these circumstances, it follows thatthe employer's reason was not the true reason, and thatthe true reason must lie in whatever antiunion animushappens to be revealed by the evidenceThe pronouncement above would not mean, forexample, that where the discharge is not rationallyexplainable on the basis of a genuine operational motive,the reason for the action may not be found in the onephase of the evidence that would rationally explain themotivationFor the truism that management candischarge for a bad cause or no cause at all is matched bythe "normal presumptionthat people in the conductof business affairs act out of rational motives "(SearsRoebuck and Co123 NLRB 1236, 1264 )iWhile the opposing considerations are not difficult toarticulate in general terms, the difficulty is in their specificapplicationAs has been statedinBettsBaking Co vNLRB380F2dl99(CA 10)Ascertaininganemployer'smotives frequentlypresents perplexing problems for the fact finder Theproblem is no less perplexing for the reviewing courtThe cases are legion, and to be properly juxtaposedeachmust be analyzed in terms of its own peculiarfacts'NLRB v T A McGahey233F2d406 412(CA 5)'The fact thatthe cause assigned is 'bad'or even that there is no causedoes not establish that the cause was one which the statuteforbids If thereis independent evidenceto warrant the inferencethat the motive was toadvance or discourage union activity then the matter of whether the causeassigned is goofor badis not an ultimatesubject ofinquirybut merelyan evidentiary item bearing on the weight of the evidence advanced by theemployer tooffsetsuch inferenceThis is sobecause normally where thereason assigned is not one for which discharges were ordinarily made(N L R BvRobbinsTire& Rubber Company Inc161 F 2d 798 801(C A 5)) the testimonythat that was the real cause doesnot carry thekind of persuasion to offset an inference of a discriminatory motiveflowing fromotherevidencewhich a good cause wouldcarry IbidSeealsoN L R B v JacksonTileManufacturingCo282 F 2d 90 92 (C A5)So the nature of the case [sic] assigned is but anevidentiary factorbearing on the probability of whether it is the real cause Andthe fact ofthe cause being good'orbad or even that there was no cause is notabsolute in its legal consequences despite the normal improbability of abad cause being the real one nevertheless if the evidence that it is the realcause however bad carries sufficient persuasion in the particular instanceto offsetthe inference of discriminatory motivation flowing from otherevidence the employer must be exoneratedConverselya good causewhile starting with the advantage of itsprobabilityas the real cause mayretainor lose its weight on that score,depending upon whether theassertion that it was the real cause is or is not contradicted or impeachedby other evidenceMike Persia Chevrolet Corporation of Houston134NLRB 1402 1411In essence it is an appraisal of two lines of evidence incollisionwith each other Strong evidence of antiunionmotivation balanced against evidence of an operationalmotive too weak to be persuasive of its genuineness caststheweight in favor of the antiunion motivation Evenslightevidence of antiunion motivation, when balancedagainst a reason so totally irrational or so incredible inthe circumstances, can endow such evidence with sufficientweight to warrant the conclusion that the reason lay in theemployer's antiunion motivationOn the other hand, thetwo can be so equally balanced as to require, under theGeneralCounsel'sburden,theexonerationof theemployerComing to the specific facts before us, we begin withthe fact that Morgan, a supervisor in the lower echelonwith no direct authority over Holcomb, warned Holcomband informed a fellow supervisor that Holcomb was"pushing" the Union and was inviting his dischargebecause of itAs against this is the fact that there is noother evidence in the case that this employer has everresorted to antiunion conduct, statements or even inquiryabout the subjectNot only is no supervisor thusimplicated, but even Morgan is not otherwise implicatedexcept in his warning to Holcomb, and to conclude thatParks got wind of this too requires making a succession ofassumptions stemming from the less than persuasivereason given for Holcomb's discharge Holcomb's activerole in the Union was matched by an equally prominentrole in the Union by William Stuckey, the erstwhileemployee(suprafn 5) who testified as a witness for theGeneralCounselStuckeyhadbeenon the sameorganizingcommittee as Holcomb and had signed up atleast as many cards as Holcomb He also was an observerin the Union election in November 1968 (2 months afterHolcomb's discharge) Stuckey testified he made no secretof his activity for the Union, yet he had not been warned,questioned or approached by management about suchactivity, and he kept his job until his own recent voluntarydeparture for other employment It may well be thatStuckey retained his job despite his prominence on behalfof the Union because his performance presented less"problems" on the job than Holcomb, and this renderedhim invulnerable to a plausiblereasonfor discharginghim However, the evidence in this case furnishes no basisforcomparingStuckey'sperformancewiththatofHolcomb Further, there is testimony indicating thatHolcomb was also active for the Union in 1967 ' Yetthere is no claim that he had ever been approached bymanagement about this activity in 1967 Further, thoughthe Union also lost the election held in November 1968,theretoo there is no claim that reflects on theRespondent's conduct in regard to its obligations underthe ActAs stated, the motivation inheres solely in whatsupervisorMorgan told Holcomb, the complainant, andfellowSupervisorOdell in August 1968 Had GeneralManager Parks thereupon initiated the discharge on thebasis of an assigned reason so patently irreconcilable witha genuineoperational motive, it could well have called forthe inference that the plant manager's action wasmotivated not by the conduct as assigned but by theemployee's union activity and Respondent's baleful viewof it as embodied in the statements made by Supervisor'In the cross-examination of Robert Smith the instrument repairman(suprafn5) the General Counsel asked whether Holcomb in 1968 hadsolicited him to sign a union card Smith respondedHe told me he hadone and I told hum I still had one he gave me theyearbefore 82DECISIONSOF NATIONALLABOR RELATIONS BOARDMorganPlantManager Parks' action in discharging Holcomb,itmust be said,has some of the elements which raise aquestionof whether Parks was motivated by genuineoperational considerations in dischargingHolcomb. Asstated,sinceno supervisor had any complaint aboutHolcomb's performance on any basis(from the time ofthe Benson incident at least),it is indeed a question of justwhy Parks should have himself initiated the discharge ofHolcomb on the basis of a few absences concerning whichno supervisor had complained and which admittedly wasnot in itself a ground for discharge. Parks and Travistestified,however,and it is not disputed,thatwhereRespondent has placed dolly operators on overtime, theabsences of one such operator may make it necessary forRespondent to call on one doing a different kind of work,and this impedes the other operationWhether thishappened here one does not know, but it could validly beasufficientirritanttoonewithParks'overallresponsibility to have felt that Holcomb had sufficientlyreverted to his past weekend absentee pattern to renderhim undependable,and that since Respondent now had acomposition of forklift operators on which it coulddepend,itneed no longer put up with Holcomb and hisvariegated explanations for problems astheyarose. To besure,the circumstances as a whole,and particularly Parks'singular inability to account for the report given him bysomeone other than Travis about Holcomb's absence onSaturday that galvanized him into the unusual step ofhimself initiating a discharge,raisesa grave suspicionconcerning the genuineness of the reason asserted as theground for Parks'action.What keeps the suspicion fromrising to the dimension of an actual basis for the inferencethat it was not the true reason is that there is a sufficientelement of plausibility for the action taken, which, whenconsidered in connection withRespondent'sotherwiseblameless record regarding its conduct under the Act,renders two opposing inferences in equal balance. Thecommon law maxim of the first bite being not yetsufficientmay have applicability to this situation. At anyrate,on the basis of the record as a whole,I conclude thatthe evidence of antiunion motivation as the reason fordischarge,while equal in weight, does not outweigh theevidenceof other than antiunion motivation, and I,accordingly, find that the discharge of Holcomb was notin violation of Section 8(a)(3) and(1) of the Act.On the other hand, contrary to Respondent's suggestionthatMorgan's statements were "isolated" matters that donotwarrant being taken cognizance, I conclude thatMorgan's twice-given warning to Holcomb, the secondinstance in the presence of leadman Combs, that hisactivity for the Union portended the end of his tenure onthe job was a threat calculated to cause employees tothink twice before embarking on Holcomb's kind ofventure with the Union. I find these statements to havebeenactsof interference, restraint and coercion inviolation of Section 8(a)(1) of the Act.III.THE REMEDYHaving found that Respondent, through SupervisorMorgan, violated Section 8(a)(1) by threatening orwarning anemployee with discharge for being active intheUnion, I shall recommend that Respondent refrainfrom such conduct. As stated, the threat carries the kindof thrust which could well deter employees in the exerciseof the rights protected by the Act. In the circumstances,the threat of discharge goes to the heart of the ActtN L R B. v. Entwistle MfgCo., 120 F.2d 532, 536 (C A.4)), in a manner comparable to an actual discharge, so asto warrant a broad injunctive orderOn the basis of the findings and the entire record, Ihereby state the following:CONCLUSIONS OF LAW1.By threatening or warning an employee that hisactivityon behalf of the Union will result in a reasonbeing found to discharge him, Respondent interfered with,restrained, and coerced employees in the exercise of theirrightsguaranteed by Section 7 of the Act, therebyviolating Section 8(a)(1) of the Act, affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2.The allegation that the discharge was for unionactivity,being based on evidence that though equal to,does not outweigh the evidence that the discharge was forother reasons, the burden of proof has not been met, andit isaccordingly concluded that the discharge of Holcombwas not in violation of Section 8(a)(3) and (1) of the Act.[Recommended Order omitted from publication